                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00561-KDB-DCK

PENNSYLVANIA NATIONAL MUTUAL                     )
CASUALTY INSURANCE COMPANY,                      )
                                                 )
               Plaintiffs,                       )
                                                 )
   v.                                            )         ORDER
                                                 )
PORTRAIT HOMES-SOUTH CAROLINA,                   )
LLC, ET AL.,
                                                 )
               Defendants.                       )
                                                 )
        This insurance coverage matter is before the Court on Plaintiff Pennsylvania National

Casualty Insurance Company’s (“Penn National”) and Defendants Portrait Homes- South

Carolina, LLC; Portrait Homes-Oak Bluff, LLC; and Pasquinelli Homebuilding, LLC’s

(collectively, “Portrait”) cross motions for summary judgment. (Doc. Nos. 13, 14). Penn

National seeks a declaratory judgment that it is not obligated to provide coverage to Portrait

under insurance policies issued by Penn National to one of Portrait’s subcontractors, Jose

Castillo d/b/a JJA Framing Company and JJA Construction, Inc. (“JJA”), for construction

defect claims asserted in connection with the construction of a townhome project in

Charleston, South Carolina. In turn, Portrait urges the Court to find that Penn National is

obligated to provide coverage to Portrait as an “additional insured” under the same policies.

        For the reasons discussed more fully below, the Court will GRANT Penn National’s

motion for summary judgment and DENY Portrait’s cross motion for summary judgment.

While the parties have raised numerous issues, there is one issue that mandates the result being

ordered by the Court. Regardless of the scope of the insurance coverage potentially available


                                                1

    Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 1 of 14
to Portrait under the Penn National policies, Portrait can only recover under those policies if it

still owes or has paid defense or indemnity costs that have not yet been reimbursed, i.e., it has

suffered some loss or has some continuing obligation for which it can pursue an insurance

claim. However, Portrait’s primary insurance carrier fully paid Portrait’s defense costs and the

agreed settlement payment in the underlying construction defect litigation. Therefore, Portrait

does not have any monetary loss that could be paid under the Penn National policies without

Portrait receiving a double recovery, which it is not entitled to obtain as a matter of law.

        Portrait urges the Court to find that Portrait (or more accurately its assignee the Oak

Bluff HOA (“HOA”) which is in practical effect the party seeking the recovery from Penn

National) will not receive a double recovery. The HOA, who was the plaintiff in the

underlying lawsuit, argues that it has not been made whole because its settlements with

Portrait and the subcontractors do not cover all the losses and expenses that resulted from the

construction defects. In sum, the HOA argues that if Penn National had been at the settlement

tables as it should have been, then the settlements would have been higher. However, the HOA

acknowledges that it “stands in the shoes” of Portrait and thus cannot obtain any recovery

beyond the amount that Portrait would itself be entitled to receive from Penn National. So,

while the Court recognizes that the HOA may well have a shortfall with respect to the

construction defect damages it suffered, Portrait has already been paid all of its defense and

indemnity costs so Portrait cannot maintain a claim against Penn National as an additional

insured under the JJA policies. Accordingly, Penn National is entitled to summary judgment

in this action.




                                                 2

     Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 2 of 14
   I.       LEGAL STANDARD

         Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. A factual dispute is considered genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). “A fact is material if it might affect the outcome of the suit under the governing

law.” Vannoy v. Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016) (quoting

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)).

         The party seeking summary judgment bears the initial burden of demonstrating the

absence of a genuine issue of material fact through citations to the pleadings, depositions,

answers to interrogatories, admissions or affidavits in the record. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986); Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522

(4th Cir. 2003). “The burden on the moving party may be discharged by ‘showing’ ... an absence

of evidence to support the nonmoving party's case.” Celotex, 477 U.S. at 325. Once this initial

burden is met, the burden shifts to the nonmoving party. The nonmoving party “must set forth

specific facts showing that there is a genuine issue for trial,” Id. at 322 n.3. The nonmoving party

may not rely upon mere allegations or denials of allegations in his pleadings to defeat a motion

for summary judgment. Id. at 324.

         When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Tolan v. Cotton,

572 U.S. 650, 657 (2014); see also Anderson, 477 U.S. at 255. “Summary judgment cannot be

granted merely because the court believes that the movant will prevail if the action is tried on the

merits.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015)



                                                 3

        Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 3 of 14
(quoting 10A Charles Alan Wright & Arthur R. Miller et al., Federal Practice & Procedure §

2728 (3d ed.1998)). “The court therefore cannot weigh the evidence or make credibility

determinations.” Id. at 569 (citing Mercantile Peninsula Bank v. French (In re French), 499 F.3d

345, 352 (4th Cir. 2007)).

          However, “[w]here the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.” Ricci v. DeStefano, 557 U.S.

557, 586 (2009) (internal citations omitted). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477

U.S. at 248. Also, the mere argued existence of a factual dispute does not defeat an otherwise

properly supported motion. Id. If the evidence is merely colorable, or is not significantly

probative, summary judgment is appropriate. Id. at 249-50.

          In the end, the question posed by a summary judgment motion is whether the evidence as

applied to the governing legal rules “is so one-sided that one party must prevail as a matter of

law.” Id. at 252.

    II.      RELEVANT FACTS AND PROCEDURAL HISTORY

             a. The Underlying Litigation

          In 2013, Portrait was sued in the Underlying Litigation,1 in which it was alleged that

Portrait was the developer and general contractor of the townhome community known as Oak




1 The “Underlying Litigation” refers to civil actions captioned “Oak Bluff Homeowners
Association, Inc. v. Portrait Homes- South Carolina, LLC, et al.,” C.A. No. 2013-CP-10-7067
(the “Underlying Oak Bluff HOA Construction Defect Action”), and “John F. Kelly, on behalf
of himself and others similarly situated v. Portrait Homes-South Carolina, LLC, et al.,” C.A. No.
2013-CP-10-7066 (the “Underlying Oak Bluff Construction Defect Class Action”), filed in the
Court of Common Pleas for Charleston County, South Carolina.
                                                   4

      Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 4 of 14
Bluff in Charleston, South Carolina. Portrait allegedly performed development, construction,

repairs, and modifications on the Oak Bluff project between 2002 and 2005.

       Several of Portrait’s subcontractors and material suppliers on the Oak Bluff project

were also named as defendants in the Underlying Litigation, including JJA Construction, Inc.

d/b/a JJA Framing and Jose Castillo d/b/a JJA Framing. The subcontractors performed all types

of work on the Oak Bluff project, including framing, roofing, vinyl siding, masonry, windows

and doors, plumbing, painting, etc. With respect to JJA, it was alleged that they were negligent,

breached warranties, and engaged in unfair and deceptive practices.

             b. The Insurance Contracts

        During the relevant time period, Portrait was insured under a series of CGL policies,

issued by Admiral Insurance Company (“Admiral”) to Portrait (the “Admiral Policies”). The

Admiral Policies were effective from September 1, 2003 to February 23, 2011.

        Portrait’s subcontractor JJA was insured by Penn National, which issued the following

CGL policies (the “Penn National Policies” or the “JJA Policies”) to JJA:

        1.       Policy No. GL9 0601617 issued to “Jose Castillo d/b/a JJA Framing
                 Company”, effective from December 5, 2002 to March 2, 2005.
        2.       Policy No. GL9 0601617 issued to “JJA Construction, Inc.”, effective from
                 March 2, 2005 to December 5, 2008.
        3.       Policy No. GL9 0649575 issued to “JJA Construction, Inc.”, effective from July
                 9, 2008 to November 3, 2008, and July 9, 2009 to July 9, 2010.


             c. The Defense of the Underlying Litigation

       After it was served with the complaints in the Underlying Litigation, Portrait tendered

the litigation to Admiral and Admiral provided Portrait with a defense in the Underlying

Litigation. Admiral paid $100,000 for Portrait’s defense in the Underlying Lawsuits. During

the underlying litigation, counsel for Portrait sent a letter to Penn National dated December 4,

                                                5

     Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 5 of 14
 2014, requesting that Penn National afford “additional insured” coverage to Portrait under the

 Penn National policies. In the December 4, 2014 letter, counsel for Portrait states that

 “Portrait’s contract with your Primary Insured expressly required it to obtain insurance

 policies that name Portrait by separate endorsement as an additional insured” and that “[t]his

 contractual obligation on the part of your Primary Insured was apparently complied with, at

 least in part, as Portrait was named as a specific additional insured under the policy/policies

 issued by your company.” Portrait alleges that it never received a response from Penn

 National. In turn, Penn National does not allege that it provided a response; rather, it alleges

 that Portrait was not entitled to coverage under the Penn National policies. There is, however,

 no dispute that Penn National never provided a defense to JJA (nor was one needed because a

 defense was already being provided and paid for by another insurer).

           d. The Settlement of the Underlying Litigation

       Portrait ultimately settled the claims against it in the Underlying Construction Defect

Litigation. Pursuant to the terms of the Settlement Agreements and Releases, Admiral paid

$2,214,250 to the plaintiffs in the underlying litigation to settle the claims asserted against

Portrait. Pursuant to that settlement, Portrait executed an assignment of all claims (including

Portrait’s putative claims against Penn National for coverage as an additional insured) to the

Oak Bluff Homeowners Association, Inc. Also, a number of the defendant-subcontractors (or

their insurers) settled the claims asserted against them in the Underlying Litigation, in the total

amount of $4,133,500. In exchange for these payments, the Oak Bluff HOA and Portrait

released all claims against these defendant-subcontractors.

       Separately, the Oak Bluff HOA entered into a Full and Final Release in favor of JJA and

one of its other insurers, Nationwide Mutual Fire Insurance Company, on January 28, 2019.


                                                  6

      Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 6 of 14
This settlement dismissed the claims against JJA in the Underlying Litigation in exchange for a

payment of $100,000. Pursuant to the terms of the settlement, the Oak Bluff HOA not only

released Jose Castillo and JJA Construction, Inc. from all claims arising out of any framing

work on the Oak Bluff project and the work performed by Jose Castillo and JJA Construction,

Inc., but also agreed that “this Release constitutes a general release of all claims of the releasing

parties and no claims or potential claims are being reserved as against any other person, firm or

corporation.”

   III.      DISCUSSION

           Both parties have moved for Summary Judgment. Penn National seeks Summary

 Judgment on three grounds. First, it contends that Portrait did not qualify as an insured or

 “additional insured” under the terms of the policies issued by Penn National. Second, even if

 Portrait was entitled to “additional insured” coverage under the Penn National policies, Portrait

 is not entitled to reimbursement for defense costs and settlement payments made by its insurer

 Admiral, which are the limit of its potential claim. Third, Penn National contends that Portrait

 is not entitled to reimbursement of defense and settlement costs because Portrait assigned its

 “additional insured” claims to the Oak Bluff Homeowners Association, Inc. (“Oak Bluff

 HOA”), and the Oak Bluff HOA has entered into a general release which releases those claims

 (and all others “as against any other person, firm or corporation”). In turn, Portrait claims that

 Penn National breached its duty to defend and indemnify Portrait under the “additional

 insured” endorsement to the JJA policies and having breached the duty to defend cannot

 contest coverage in this action.

          As discussed above, the Court has determined that Penn National is entitled to summary

judgment on its second argument, i.e., that allowing Portrait to recover the defense and


                                                  7

      Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 7 of 14
indemnity costs already paid by Admiral would constitute a prohibited double recovery.

Therefore, the Court need not address and rule on the underlying insurance coverage dispute or

Penn National’s argument that the general release in HOA’s settlement with JJA released

Portrait’s claims against Penn National.

         Penn National contends that Portrait is only entitled to reimbursement for defense costs

 and settlement payments actually made (or still owed) by Portrait in the defense or settlement

 of the claims asserted against it in the Underlying Litigation. See Lowe v. Fid. & Cas. Co. of

 N.Y., 170 N.C. 445, 87 S.E. 250 (1915) (awarding the costs and expenses incurred by insured

 in defending the underlying action as damages for the insurer’s breach of contract to defend);

 Duke Univ. v. St. Paul Mercury Ins. Co., 95 N.C. App. 663 (1989). If so, then Portrait is not

 entitled to reimbursement for the amount paid by its insurer Admiral, which fully defended

 and settled the claims against Portrait in the Underlying Litigation and is not a party to this

 action. See Duke Univ., at 681–82, 384 S.E.2d at 47 (“[W]here a property owner is entitled to

 protection against loss . . . under two contracts, one of which is a fire insurance policy, and . . .

 the owner recovers a portion of his loss from one, he can only recover the remainder of his loss

 from the other, and if he has been fully compensated by one he is not entitled to recover from

 the other.”) (quoting 25 C.J.S. Damages Sec. 99(2), at 1016 (1966) (footnotes omitted)).

       In Duke, the University filed suit against its general liability insurer, St. Paul Mercury

Insurance Company (“St. Paul”), as well as its “errors and omissions” insurer, Continental

Casualty Company (“CCC”), seeking to recover attorney’s fees that Duke incurred as a

defendant in a lawsuit involving a psychiatric hospital that it owned. Id. at 665. CCC approved

Duke’s legal counsel and paid their expenses. Id. Duke subsequently notified St. Paul of the

underlying action and requested St. Paul’s assistance in defending the action. Id. at 666, 384


                                                   8

      Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 8 of 14
S.E.2d at 37. While the court held that Duke was entitled to coverage from St. Paul for certain

defense costs, St. Paul was entitled to a credit or set-off to the extent that the award against St.

Paul duplicated legal fees that had been paid by CCC. Id. at 682. In other words, Duke was only

entitled to recover its legal fees once, and after the fees had been paid could not require another

insurer to also pay the fees. Applying the reasoning of Duke to this action, even if Penn National

had breached its obligation to defend and indemnify Portrait as alleged by Portrait, Penn

National would still be entitled to set-off the amounts already paid by Admiral, thus effectively

negating any liability under Portrait’s claim for coverage based on Penn National’s failure to

defend Portrait in the Underlying Litigation.


       North Carolina cases after Duke reach the same result. See Cone Mills Corp. v. Allstate

Ins. Co., 114 N.C.App. 684 (1994) (approving the “general rule” applicable to setoffs in contract

actions as stated in Duke: “[D]efendant in an action for breach of contract is entitled to show any

matters which go to reduce the amount of loss actually suffered by plaintiff, provided such

matters have a proximate relation to the contract.... Payment of compensation ... to plaintiff by a

third party on the same cause of action, or partial satisfaction from a third person against whom a

claim for damages is made with respect to the same subject matter may be shown in reduction of

damages for breach of contract”); Knight Publishing Comp., Inc. v. Chase Manhattan Bank,

N.A., et al., 131 N.C.App. 257 (1998) (“[I]t is uncontroverted that while Knight Publishing is

entitled to fully recover its damages, Knight Publishing is not entitled to a ‘double recovery’ for

the same loss or injury. (citations omitted). … ‘the weight of both authority and reason is to the

effect that any amount paid by anybody ... for and on account of any injury or damage should be

held for a credit on the total recovery in any action for the same injury or damage.’ Id. … [This]

has been quoted as controlling law in numerous types of damage cases. See e.g., 25 C.J.S.


                                                   9

      Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 9 of 14
Damages Sec. 99(2) at 1016 (footnotes omitted); Duke Univ. v. St. Paul Mercury Ins. Co., 95

N.C.App. 663, 681–82, 384 S.E.2d 36, 47 (1989) … ).”

        Penn National also relies on Crossmann Communities of North Carolina, Inc. v.

 Harleysville Mut. Ins. Co., No. 4:09-CV- 1379-RBH, 2013 WL 5437712 (D.S.C. Sept. 27,

 2013), in which Beazer, a general contractor, sought reimbursement from its subcontractors’

 insurers for defense and indemnity payments made by the general contractor to resolve claims

 asserted against it in an underlying construction defect lawsuit. In Crossmann, the court

 rejected Beazer’s argument that the amount that Beazer had already received from other

 insurers constituted a “collateral source” for which Harleysville could not receive an offset. In

 so holding, the court found that “[t]o allow Beazer to recover a second time from Harleysville

 for defense costs for which it has already been reimbursed would allow Beazer to obtain a

 legally impermissible windfall and double recovery.” Crossmann, at *25.

        The Crossmann court noted that allowing an offset for the amounts paid by other

 insurers to reimburse Beazer for its defense costs did not violate the “collateral source” rule

 because “[u]nder the collateral source rule, a tortfeasor has no right to any mitigation because

 of payments or compensation received by the injured person from a source wholly independent

 of the wrongdoer” and “[t]he purpose of the collateral source rule is to prevent a tortfeasor

 from obtaining a windfall.” Id. at *26. The court further stated that “the clear majority of

 courts have rejected the application of the collateral source rule where more than one insurance

 policy or third-party provides coverage for the same loss.” Id. (citing numerous cases)

        The Crossmann court explained:

               This national consensus exists for good reason: the policies
               underlying the collateral source rule “are less compelling” in a
               breach of contract case than in tort actions. (Restatement (Second)
               of Contracts § 347 cmt. e (1979))…. Unlike in tort law, the

                                                 10

     Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 10 of 14
               purpose of damages in contract law is not deterrence or
               punishment. “The purpose of an award of damages for breach of
               contract is to put the plaintiff in as good a position as he would
               have been if the contract had been performed.” (citation
               omitted)…. Applying the collateral source rule to contract law
               would “contravene this principle by awarding the non-breaching
               party more damages than necessary to compensate it for the
               breach.”

        Portrait cites cases from other jurisdictions in support of its position that it should be

entitled to reimbursement for defense costs and settlement payments even though another

insurer has already paid those costs. Typical of those cases is Otis Elevator, Inc. v. Hardin

Construction Co., 316 S.C. 292 (1994). In Otis, the elevator company had been sued by a third-

party who was injured while using an elevator that Otis Elevator installed and had permitted a

construction company to use on a temporary basis under a “Temporary Acceptance

Agreement” while Otis Elevator completed installation of the elevators. Id. at 294, 450 S.E.2d

41, 43. The agreement included an indemnity provision which required the contractor to

“provide a competent operator” for the elevator and to indemnify Otis Elevator for claims

arising out of the use of the elevator. Id. Otis Elevator settled the suit against it, and then filed

suit against the construction company, seeking contractual indemnity pursuant to the terms of

the parties’ agreement. Id. at 295–96, 450 S.E.2d 41, 43–44.

        The court found that Otis Elevator was entitled to contractual indemnification

from the construction company pursuant to the terms of the “Temporary Acceptance

Agreement” because the evidence in the action indicated Hardin Construction, not Otis

Elevator, had the duty to provide a competent operator for the elevator and acted

negligently in failing to provide a competent operator for the elevator at the time of the

accident. Id. In fact, the court noted that the jury in the Otis Elevator case found by special

interrogatory that no acts or omissions of Otis Elevator caused the accident. Id. Under

                                                  11

     Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 11 of 14
those facts, the court held that Otis Elevator was entitled to contractual indemnity from the

construction company, and that the judgment against the contractor should not be offset by

the amount that Otis Elevator’s insurer paid in the third-party tort suit against Otis

Elevator. Id. at 300, 450 S.E.2d, 41, 45. In so holding, the court cited cases applying the

“collateral source” rule to contractual indemnity claims against a negligent party found to have

been responsible for the underlying harm for which indemnity was sought. Id. at 45–46, 428

S.E.2d at 300 (citing Johnston v. Aiken Auto Parts, 311 S.C. 285, 428 S.E.2d 737

(Ct.App.1993) (“[A] wrongdoer is not entitled to have the damages for which the wrongdoer is

liable reduced by proving that the plaintiff will receive compensation or indemnity for the loss

from a collateral source, wholly independent of the wrongdoer.”); Tillman v. Wheaton–Haven

Recreation Ass’n, 580 F.2d 1222, 1230 (4th Cir. 1978) (finding that the collateral source rule

is consistent with the court’s holding); Alyeska Pipeline Serv. Co. v. H.C. Price Co., 694 P.2d

782 (Alaska 1985) (holding that “[t]he collateral source rule provides that any benefits

received by an injured party from a source which is entirely independent of and collateral to a

wrongdoer who is legally responsible for the injuries will not serve to reduce the damages

otherwise recoverable from the wrongdoer.”)).

       The Otis Elevator case is distinguishable from this case because it did not involve a

claim by an insured against an insurer, but rather involved the application of the “collateral

source” rule under South Carolina law in the context of an indemnity claim brought by one

party (Otis Elevator) against another party (Hardin Construction) that had been found to have

been negligent in causing the injury for which claims had been asserted against the first party

(Otis Elevator). Under South Carolina law, the “collateral source” rule provides that

“compensation received by an injured party from a source wholly independent of the



                                                12

    Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 12 of 14
wrongdoer will not reduce the amount of damages owed by the wrongdoer.” In re W.B. Easton

Const. Co., Inc., 320 S.C. 90, 92, 463 S.E.2d 317, 318 (1995). As such, under the

circumstances in the Otis Elevator case (i.e. a tortfeasor seeking to reduce its liability based

upon insurance proceeds paid on behalf of a joint tortfeasor), the court simply applied the

“collateral source” rule. Otis Elevator, at 300, 450 S.E.2d 41, 45.

       Therefore, although the “collateral source” rule may have applied under the facts at

issue in Otis, the rule does not apply in this case. Penn National is not a tortfeasor or alleged

“wrongdoer” who caused the damages at issue in the Underlying Litigation. Rather, at most,

Portrait alleges that Penn National is a co-insurer (along with Admiral). Consequently, the

“collateral source” rule has no application to the present matter. See Crossmann, supra.2

       At oral argument Portrait argued that the amount of the settlement agreed between the

HOA and Portrait should not be the limit of Portrait’s recovery under the Penn National

policies because the settlement separately included an assignment of Portrait’s claims as an

additional insured and it would be inequitable to limit Portrait’s claim under those

circumstances. However, Portrait cannot assign to the HOA more rights than it has against

Penn National, and the Court cannot allow a jury to speculate on the amount of the settlement



       2  Similarly, other cases cited by Portrait in support of its claim for reimbursement of
defense costs and settlement payments - List & Clark Constr. Co. v. McGlone, 296 S.W.2d
910 (Mo. App. 1956) and Alyeska Pipeline Serv. Co. v. H.C. Price Co., 694 P.2d 782 (Alaska
1985) - also involved contractual indemnity claims brought by contractors against their
subcontractors, who had been found to have been negligent in causing the injury for which the
contractors had been held liable. Furthermore, in those cases, the court found that the insurers
that had paid the defense costs were subrogated to all rights of the insureds seeking
reimbursement and were reimbursed in full by the insured. List & Clark, at 912; Alyeska
Pipeline, at 788. Accordingly, this case is distinguishable from those cases not only because
this case does not involve a claim for indemnity against a joint tortfeasor or “wrongdoer” who
caused the damages at issue, but also because the claim for reimbursement is not being sought
by Admiral as the subrogee of Portrait, but rather by Portrait itself (or by its assignee).


                                                13

    Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 13 of 14
               that might have been agreed to if Penn National had participated in the settlement. Portrait and

               the HOA voluntarily agreed to the terms of the settlement, which fully resolved the claims

               against Portrait without any continuing judgment or liability. Thus, the terms of that settlement

               limit as a matter of law the amount which Portrait can claim as an “additional insured” under

               the JJA policies.

                        In summary, Admiral paid the entire amount of the defense costs and settlement on

               behalf of Portrait in the Underlying Litigation. And, those are the only costs that Portrait may

               properly claim as an “additional insured” under JJA’s Penn National policies. On these

               undisputed facts, the Court finds that Portrait is not entitled to any further reimbursement from

               Penn National for any defense costs or settlement payments, which would amount to a

               prohibited “double recovery” under North Carolina law.

                       NOW THEREFORE IT IS ORDERED THAT:

                       Plaintiff’s Motion for Summary Judgment (Doc. No. 14) is GRANTED, Defendants’

              Motion for Summary Judgment (Doc. No. 13) is DENIED, and SUMMARY JUDGMENT is

              hereby entered in favor of Pennsylvania National Casualty Insurance Company on all the claims

              in this action. The Clerk of Court is directed to close this case.


                       SO ORDERED ADJUDGED AND DECREED.

Signed: September 17, 2019




                                                               14

                    Case 3:18-cv-00561-KDB-DCK Document 21 Filed 09/18/19 Page 14 of 14
